DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments, arguments and a request for continued examination (RCE) received on July 12, 2022. Claims 1, 3-4, 7, 14, 16-17 and 20 have been amended. Claims 2 and 15 have been cancelled. Claims 1, 3-14 and 16-20 remain pending. This is the third Office Action on the Merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20160305787 A1) herein “Sato”, in view of Ross et al. (US 9494439 B1) herein “Ross”, and in the alternative, in further view of Ferguson et al. (US 8825265 A1) herein “Ferguson”.
In regards to Claim 1, Sato discloses the following: 
1. A method for routing autonomous vehicles, (at least [0004] “automated driving control”, [0009] “automated driving section”) the method comprising: 
accessing first routing graph modification data comprising a first graph element descriptor and a first constraint, (see at least Fig. 2, steps S5-S10, and [0057] “interruption sections”)
Sato suggests the following:
the first routing graph modification data based at least in part on first vehicle capability data describing a first type of autonomous vehicle; (at least [0034] “automated driving control is basically performed only when the vehicle is traveling in the automated driving section”, “automated driving control is not always performed, and the automated driving control is selected to be performed by the user and is performed only in situations appropriate for the vehicle to travel by the automated driving control”)
Sato [0034] describes only performing automated driving in situations appropriate for the vehicle to travel by the automated driving control that inherently includes situations that are not appropriate. This is further described in Sato [0057] where “interruption sections” are identified by CPU 41 “where a situation occurs in which it is difficult for the vehicle to perform the automated driving control is specified base on road shapes, lane markings, traffic information, weather information, and interruption records of the automated driving control in the past”. Sato’s expression that these sections include areas where it is “difficult for the vehicle to perform the automated driving control” is considered synonymous to the vehicle not being capable of driving in the autonomous mode in these sections, which inherently includes the claimed “vehicle capability” claimed. 
However, for the sake of compact prosecution, vehicle routing based on vehicle capability describing (i.e. based on) a vehicle type is more explicitly taught by Ross. (at least Col. 2, lines 43-54, see also Col. 13, line 57-Col. 14, line 14) At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ross with the invention of Sato, with the motivation of providing the type of vehicle a user or customer would ultimately prefer (Ross, Col. 14, lines 11-14) and/or with the motivation of providing a customer service location that is deviated from the intended drop off location (e.g., such as when the autonomous vehicle cannot safely drive to the drop off location), (Ross, Col. 14, lines 56-59) and/or to provide for customer special requests for a vehicle with interior space for groceries. (Ross, Col. 15, lines 8-10) 
Sato discloses the following:
accessing second routing graph modification data comprising a second graph element descriptor and a second constraint, (see at least Fig. 2, “FOR EACH CANDIDATE ROUTE” above steps S5-S10, and [0057] “interruption sections”) 
Sato suggests the following:
the second routing graph modification data based at least in part on second vehicle capability data describing a second type of autonomous vehicle; 
Sato does not explicitly disclose performance of these steps for a second vehicle; however a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, VI, B. Duplication of Parts for details. 
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have duplicated the parts of Sato, with predictable results, with the motivation of providing route guidance to a fleet of vehicles, wherein each vehicle travels their own route.
Sato discloses the following:
accessing routing graph data describing a plurality of graph elements, the routing graph data comprising 
a first graph element cost describing a first graph element of the plurality of graph elements (see at least [0032] “cost calculation data”) and 
connectivity data describing at least one connection between the first graph element and a second graph element of the plurality of graph elements; (see at least [0032] “intersection cost” and “link cost”, both of which are parts of “cost calculation data”.)
applying the first routing graph modification data to the routing graph data to generate first constrained routing graph data; (see at least [0032] “cost calculation data” and [0066] “CPU 41 compares the decision values D of the respective candidate routes and selects, from among the candidate routes, the candidate route having the smallest decision value D as the recommended route”)
applying the second routing graph modification data to the routing graph data to generate second constrained routing graph data; (repeated limitation, see above. See also [0036] “plurality of candidate routes” and Fig. 2 “FOR EACH CANDIDATE ROUTE” above steps S5-S10, wherein each candidate route is comprised of respective interruption record(s) for that route.)
generating a first route for a first autonomous vehicle of the first type, the generating of the first route based at least in part on the first constrained routing graph data; (see at least Fig. 2, steps S4-S14 and [0066] “CPU 41 compares the decision values D of the respective candidate routes and selects, from among the candidate routes, the candidate route having the smallest decision value D as the recommended route”)
generating a second route for a second autonomous vehicle of the second type, the generating of the second route based at least in part on the second constrained routing graph data; (see at least Fig. 2, steps S4-S12 and [0066] “CPU 41 compares the decision values D of the respective candidate routes and selects, from among the candidate routes, the candidate route having the smallest decision value D as the recommended route”, as modified by the obvious duplication of parts, detailed above.) 
transmitting data corresponding to the first route to a computing system associated with the first autonomous vehicle to cause the first autonomous vehicle to begin traveling the first route. (see at least [0071] “ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”)
In the alternative, claim 1 is further rejected in view Ferguson that more explicitly teaches accessing routing graph modification data and applying routing graph modification data to the routing graph data to generate constrained routing graph data. (see at least Fig. 14, steps 1450 and 1460 and/or Fig. 15, steps 1530-15503) At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Ferguson with the invention of Sato with the motivation of providing route modification abilities for autonomous vehicles when road maintenance causes lanes in the road to be closed or shifted causing road geometry/models to be inaccurate, which may otherwise lead to a risk of crashing into barriers or other types of road blocks. (Ferguson, Col. 1, lines 25-32)


In regards to Claim 3, Sato discloses the following: 
3. The method of claim 1, further comprising: generating a first portion of the first constrained routing graph data; determining a first portion of the first route based at least in part on the first portion of the first constrained routing graph data, the first portion of the first route including a first portion endpoint; and after determining the first portion of the first route, generating a second portion of the first constrained routing graph data, the second portion of the first constrained routing graph data describing at least one graph element of the plurality of graph elements having a connection to the first portion endpoint. (see at least [0029]-[0032] “link data 33”, “node data 34”, “intersection cost”)
In regards to Claim 4, Sato discloses the following: 
4. The method of claim 1, wherein determining the first route comprises: after generating the first constrained routing graph data, determining a first portion of the first route, the first portion of the first route including a first portion end point; accessing a portion of the first constrained routing graph data that describes at least one graph element of the plurality of graph elements having a connection to the first portion end point; and determining a second portion of the first route based at least in part on the portion of the first constrained routing graph data. (see at least Fig. 2, step S4 and [0050])
In regards to Claim 5, Sato discloses the following: 
5. The method of claim 1, further comprising accessing roadway condition data describing a condition of at least one roadway element described by the routing graph data, wherein the first routing graph modification data is based at least in part on the roadway condition data. (see at least [0030] “conditions of road surfaces”, [0038] “traffic information”,  and Fig. 2, step S7 and [0058] “interruption record” and Fig. 2, step S8 and [0057] “interruption section, a section where a situation occurs in which it is difficult for the vehicle to perform the automated driving control is specified base on road shapes, lane markings, traffic information, weather information, and interruption records of the automated driving control in the past”)
In regards to Claim 6, Sato discloses the following: 
6. The method of claim 1, further comprising accessing business policy data describing a business policy applicable at least to autonomous vehicles of the first type, wherein the first routing graph modification data is based at least in part on the business policy data. (see at least [0048] “priority on toll roads”, [0050] “toll cost based on tolls required for the travel”)
In regards to Claim 7, Sato discloses the following: 
7. The method of claim 1, wherein generating the first constrained routing graph data comprises: determining that the first graph element meets the first graph element descriptor; and applying the first constraint to the first graph element. (see at least [0032] “cost calculation data”)
In regards to Claim 8, Sato discloses the following: 
8. The method of claim 7, wherein applying the first constraint to the first graph element comprises increasing the first cost. (see at least [0032] “cost calculation data” and [0066] “CPU 41 compares the decision values D of the respective candidate routes and selects, from among the candidate routes, the candidate route having the smallest decision value D as the recommended route”)
In regards to Claim 9, Sato discloses the following: 
9. The method of claim 7, wherein applying the first constraint to the first graph element comprises disabling the at least one connection between the first graph element and the second graph element. (see at least [0067] “Alternatively, among the candidate routes other than the recommended route, not all of these routes but only a certain number of (e.g., two in the ascending order of the decision value D) routes may be picked up as routes the guidance for which is provided.  In particular, when an automated driving section is included in the recommended route or in the other candidate routes, guidance is provided in a manner distinguishing a section that corresponds to an interruption section from a section that does not correspond thereto.  In other words, guidance about the section that corresponds to an interruption section and guidance about the section that does not correspond thereto are provided in different guidance manners.” See also Fig. 4 and 5, “recommended” candidate routes that do not contain interruptions.)
In regards to Claim 10, Sato discloses the following: 
10. The method of claim 7, wherein applying the first constraint to the first graph element comprises storing an indication that a roadway element corresponding to the first graph element is to be traversed in a manual mode or a semi-autonomous mode. (see at least [0057] “In the interruption section, the automated driving control of the vehicle is interrupted, and traveling by the manual driving is performed.”)
In regards to Claim 11, Sato discloses the following: 
11. The method of claim 1, wherein causing the first autonomous vehicle to begin traveling the first route comprises: transmitting first route data describing the first route to the first autonomous vehicle; and transmitting to the first autonomous vehicle an instruction to begin traveling the first route. (see at least [0071] “ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”)
In regards to Claim 12, Sato discloses the following: 
12. The method of claim 1, wherein causing the autonomous vehicle to begin traveling the first route comprises modifying at least one vehicle control of the autonomous vehicle. (see at least [0043] “The vehicle control ECU 20 is connected to various drive units of the vehicle, such as a steering, a brake, and an accelerator.  In the first embodiment, particularly when the vehicle travels in the automated driving section, the vehicle control ECU 20 controls the various drive units to perform the automated driving control of the vehicle.”)
In regards to Claim 13, as best understood, Sato does not specifically disclose the following, which is taught by Ross:
13. The method of claim 1, further comprising selecting the first autonomous vehicle to execute a transportation service based at least in part on the first route and the second route. (see at least Fig. 12, step 1220 and Col. 2, lines 43-54, see also Col. 13, line 57-Col. 14, line 14)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ross with the invention of Sato, with the motivation of providing the type of vehicle a user or customer would ultimately prefer (Ross, Col. 14, lines 11-14) and/or with the motivation of providing a customer service location that is deviated from the intended drop off location (e.g., such as when the autonomous vehicle cannot safely drive to the drop off location), (Ross, Col. 14, lines 56-59) and/or to provide for customer special requests for a vehicle with interior space for groceries. (Ross, Col. 15, lines 8-10) 
In regards to Claims 14 and 16-19: Claims 14 and 16-19 are the systems performing the methods of claims 1 and 3-6, respectively, and therefore are rejected under the same rationale as claims 1 and 3-6 above. 
In regards to Claim 20: Claim 20 is the machine-readable medium comprising instructions stored thereon storing the method of claim 1, and is therefore rejected under the same rationale as claim 1 above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive. The Office respectfully reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to Applicant arguments that Sato fails to teach or suggest any modification to a routing graph, (Applicant arguments, page 9, First point) the Examiner respectfully disagrees. Applicant further argues that the “Analyzing and scoring routes that have already been generated is not the same thing as generating a route.” (Applicant arguments, page 10) The Examiner respectfully disagrees. These points will be addressed together. First, Applicant claims the following:
accessing routing graph modification data
and 
applying routing graph modification data to the routing graph data to generate constrained routing graph data, 
Both of Applicant's arguments involves improperly narrow interpretations of the claim language because no explicit modification of routing graph data is claimed. Similarly, generating a route is not explicitly claimed. The broadest reasonable interpretation of accessing routing graph modification data includes merely recalling data from an unclaimed source, such as a memory. The broadest reasonable interpretation of applying routing graph modification data at least in view of Applicant Disclosure [0033] includes an action applied to graph elements, such as… changing a cost function for a graph element. Further, Applicant disclosure also includes examples of merely indicating that an autonomous vehicle traversing the roadway element should be operated in a semi-autonomous or manual mode. Both of these examples do not explicitly modify or change the routing graph itself. 
Further, these are specific applications that are not claimed, and Applicant does not provide any special definition for the term. Applying is defined by Merriam-Webster dictionary as put[ting] to use especially for some practical purpose. Therefore, there is no evidence that the metes and bounds of applying routing graph modification data excludes the action of selecting a candidate route based on the same factors, as taught by Sato Fig. 2, step S12. 
Applicant further claims to generate constrained routing graph data, which is not explicitly a route, as argued. Again, the product of Sato Fig. 2, step S12 results in a recommended route, which is within the broadest reasonable interpretation of, or at least suggestive of, constrained routing graph data.
However, for the sake of clarity and compact prosecution, the Examiner has also detailed an alternative rejection in view of Ferguson et al. (US 8825265 B1) that more clearly demonstrates that these steps were well-known at the time of filing. Please see the rejections above for details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

August 24, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669